Exhibit 10.34

SECURITY AGREEMENT

THIS SECURITY AGREEMENT dated as of December 16, 2011 (as amended, modified,
restated or supplemented from time to time, the “Security Agreement”) is by and
among the parties identified as “Grantors” on the signature pages hereto and
such other parties as may become Grantors hereunder after the date hereof
(individually a “Grantor”, and collectively the “Grantors”) and Bank of America,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) for
the Secured Parties (defined below).

W I T N E S S E T H

WHEREAS, a credit facility has been established in favor of The Active Network,
Inc., a Delaware corporation (the “Borrower”), pursuant to the terms of that
certain Credit Agreement dated as of the date hereof (as amended, modified,
supplemented or extended from time to time, the “Credit Agreement”) among the
Borrower, the Guarantors from time to time party thereto, the Lenders from time
to time party thereto and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer;

WHEREAS, this Security Agreement is required under the terms of the Credit
Agreement; and

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Definitions.

(a) Capitalized terms used and not otherwise defined herein shall have the
meanings provided in the Credit Agreement.

(b) The following terms shall have the meanings assigned thereto in the UCC:
Accession, Account, As-Extracted Collateral, Chattel Paper, Commercial Tort
Claim, Consumer Goods, Deposit Account, Document, Electronic Chattel Paper,
Equipment, Farm Products, Fixtures, General Intangible, Goods, Instrument,
Inventory, Investment Property, Letter-of-Credit Right, Manufactured Home,
Payment Intangible, Proceeds, Software, Standing Timber, Supporting Obligation
and Tangible Chattel Paper.

(c) As used herein, the following terms shall have the meanings set forth below:

“Administrative Agent” has the meaning provided in the introductory paragraph
hereof.

“Collateral” has the meaning provided in Section 2 hereof.

“Secured Obligations” means, without duplication, (i) all Obligations and
(b) all costs and expenses incurred in connection with enforcement and
collection of the Obligations, including fees, charges and disbursements of
counsel.

“Secured Parties” means, collectively, the Lenders and any other holder of the
Secured Obligations, and “Secured Party” means any one of them.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

2. Grant of Security Interest in the Collateral. To secure the prompt payment
and performance in full when due, whether by lapse of time, acceleration,
mandatory prepayment or otherwise, of the Secured



--------------------------------------------------------------------------------

Obligations, each Grantor hereby grants to the Administrative Agent, for the
benefit of the Secured Parties, a continuing security interest in, and a right
to set off against, any and all right, title and interest of such Grantor in and
to all of the following, whether now owned or existing or owned, acquired, or
arising hereafter (collectively, the “Collateral”):

(a) all Accounts;

(b) all cash and currency;

(c) all Chattel Paper;

(d) all Commercial Tort Claims, including those identified on Schedule 2(d)
attached hereto;

(e) all Copyrights;

(f) all Copyright Licenses;

(g) all Deposit Accounts;

(h) all Documents;

(i) all Equipment;

(j) all Fixtures;

(k) all General Intangibles;

(l) all Domain Names;

(m) all Goods;

(n) all Instruments;

(o) all Inventory;

(p) all Investment Property;

(q) all Letter-of-Credit Rights;

(r) all Other Intellectual Property;

(s) all Patents;

(t) all Patent Licenses;

(u) all Payment Intangibles;

(v) all Proprietary Databases;

(w) all Proprietary Software;

 

2



--------------------------------------------------------------------------------

(x) all Software;

(y) all Supporting Obligations;

(z) all Trademarks;

(aa) all Trademark Licenses;

(bb) all Trade Secrets;

(cc) all Websites; and

(dd) to the extent not otherwise included, all Accessions and all Proceeds of
any and all of the foregoing.

The Grantors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest created hereby in the
Collateral (i) constitutes continuing collateral security for all of the Secured
Obligations, whether now existing or hereafter arising and (ii) is not and shall
not be construed as an assignment of any Copyrights, Copyright Licenses,
Patents, Patent Licenses, Trademarks or Trademark Licenses.

Notwithstanding anything to the contrary contained herein, the security
interests granted under this Security Agreement shall not extend to, and the
Collateral shall not include, any (i) Excluded Property and (ii) any General
Intangible, permit, lease, license, contract or other Instrument of a Grantor if
the grant of a security interest in such General Intangible, permit, lease,
license, contract or other Instrument in the manner contemplated by this
Security Agreement, under the terms thereof or under applicable Law, is
prohibited and would result in the termination thereof or give the other parties
thereto the right to terminate, accelerate or otherwise alter such Grantor’s
rights, titles and interests thereunder (including upon the giving of notice or
the lapse of time or both) including any “intent-to-use” application for
registration of a Trademark filed in the United States Patent and Trademark
Office pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, solely to the extent, if any, that, and solely during the
period, if any, in which the grant of a security interest therein would impair
the validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal law; provided that (a) any
prohibition or limitation described in clause (d) of the definition of Excluded
Property in the Credit Agreement and in clause (ii) of this paragraph on the
security interests granted hereunder shall (x) only apply to the extent that any
such prohibition or limitation is not rendered ineffective pursuant to the UCC
or any other applicable Law (including Debtor Relief Laws) or principles of
equity and (y) not apply to Proceeds or Accounts arising from the General
Intangibles, permits, leases, licenses, contracts or Instruments referenced in
clause (ii) of this paragraph and (b) in the event of the termination or
elimination of any such prohibition or the requirement for any consent contained
in any documents relating to the property described in clause (d) of the
definition of Excluded Property in the Credit Agreement or in clause (ii) of
this paragraph, to the extent sufficient to permit any such item to become
Collateral hereunder, or upon the granting of any such consent, or waiving or
terminating any requirement for such consent, a security interest in such
property shall be automatically and simultaneously granted hereunder and shall
be included as Collateral hereunder.

3. Provisions Relating to Accounts.

(a) Anything herein to the contrary notwithstanding, each of the Grantors shall
remain liable under each of the Accounts to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise to each such

 

3



--------------------------------------------------------------------------------

Account. Neither the Administrative Agent nor any Secured Party shall have any
obligation or liability under any Account (or any agreement giving rise thereto)
by reason of or arising out of this Security Agreement or the receipt by the
Administrative Agent or any Secured Party of any payment relating to such
Account pursuant hereto, nor shall the Administrative Agent or any Secured Party
be obligated in any manner to perform any of the obligations of a Grantor under
or pursuant to any Account (or any agreement giving rise thereto), to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party under
any Account (or any agreement giving rise thereto), to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts that may have been assigned to it or to which it may be entitled
at any time or times.

(b) At any time after the occurrence and during the continuation of an Event of
Default, (i) the Administrative Agent shall have the right, but not the
obligation, to make test verifications of the Accounts in any manner and through
any medium that it reasonably considers advisable, and the Grantors shall
furnish all such assistance and information as the Administrative Agent may
reasonably require in connection with such test verifications, (ii) upon the
Administrative Agent’s request and at the expense of the Grantors, the Grantors
shall cause independent public accountants or others satisfactory to the
Administrative Agent to furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts and (iii) the Administrative Agent in its own name or in the name of
others may communicate with account debtors on the Accounts to verify with them
to the Administrative Agent’s satisfaction the existence, amount and terms of
any Accounts.

4. Representations and Warranties. Each Grantor hereby represents and warrants
to the Administrative Agent, for the benefit of the Secured Parties, that:

(a) Legal Name.

(i) Each Grantor’s exact legal name (and for the shorter of the prior five years
or since the date of its formation has been), and each Grantor’s taxpayer
identification number and organization identification number are as set forth on
Schedule 6.20(b) to the Credit Agreement.

(ii) Each Grantor’s state of formation is (and for the prior five years or since
the date of its formation has been) as set forth on the signature pages hereto.

(iii) Other than as set forth on Schedule 6.20(c) to the Credit Agreement, no
Grantor has been party to a merger, consolidation or other change in structure
or used any tradename in the prior five years.

(b) Ownership. Each Grantor is the legal and beneficial owner of its Collateral
and has the right to pledge, sell, assign or transfer the same.

(c) Security Interest/Priority. This Security Agreement creates a valid security
interest in favor of the Administrative Agent, for the benefit of the Secured
Parties, in the Collateral of such Grantor and, when properly perfected by
filing, shall constitute a valid, perfected security interest in such
Collateral, to the extent such security interest can be perfected by filing
under the UCC, free and clear of all Liens except for Permitted Liens.

(d) Types of Collateral. None of the Collateral consists of, or is the
Accessions or the Proceeds of, As-Extracted Collateral, Consumer Goods, Farm
Products, Manufactured Homes, or Standing Timber.

 

4



--------------------------------------------------------------------------------

(e) Accounts. With respect to the Accounts of the Grantors reflected as accounts
receivable on the consolidated balance sheet of the Borrower and its
Subsidiaries most recently delivered to the Administrative Agent pursuant to the
Credit Agreement, (i) each Account of the Grantors and the papers and documents
relating thereto are genuine and in all material respects what they purport to
be, (ii) each Account arises out of (A) a bona fide sale of goods sold and
delivered by such Grantor (or is in the process of being delivered) or
(B) services theretofore actually rendered by such Grantor to, the account
debtor named therein, (iii) any Account of a Grantor evidenced by any Instrument
or Chattel Paper has, to the extent requested by the Administrative Agent, been
endorsed over and delivered to, or submitted to the control of, the
Administrative Agent and (iv) no surety bond was required or given in connection
with any Account of a Grantor or the contracts or purchase orders out of which
they arose.

(f) Inventory. No Inventory of a Grantor is held by any Person other than a
Grantor pursuant to consignment, sale or return, sale on approval or similar
arrangement.

(g) IP Rights.

(i) Each Material IP Right of such Grantor is valid, subsisting, unexpired,
enforceable and has not been abandoned as of the date hereof.

(ii) No holding, decision or judgment has been rendered by any Governmental
Authority that limits in any material respect or cancels any Material IP Right.

(iii) To the knowledge of each Grantor, no action or proceeding is pending
seeking to limit, in any material respect, cancel or question the validity of
any Material IP Right of such Grantor, or in which a reasonably likely adverse
determination could reasonably be expected to have a Material Adverse Effect.

(iv) No Grantor has made any assignment or agreement in conflict with the
security interest in the IP Rights of any Grantor hereunder other than Permitted
Liens or as otherwise permitted hereunder or under the Credit Agreement.

(h) Commercial Tort Claims. Such Grantor has no commercial tort claims seeking
damages in excess of $100,000 other than (i) those listed on Schedule 2(d), or
(ii) as to which the actions required by Section 5(k) have been taken.

5. Covenants. Each Grantor covenants that, so long as any of the Secured
Obligations remains outstanding (other than contingent indemnification
obligations that pursuant to the express terms of the Loan Documents survive
termination of the Loan Documents) and until all of the commitments relating
thereto have been terminated, such Grantor shall:

(a) Other Liens. Defend the Collateral against Liens therein other than
Permitted Liens.

(b) Instruments/Tangible Chattel Paper/Documents. If any amount in excess of
$100,000 payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument or Tangible Chattel Paper, or if any property
constituting Collateral shall be stored or shipped subject to a Document,
(i) ensure that such Instrument, Tangible Chattel Paper or Document is either in
the possession of such Grantor at all times or, if requested by the
Administrative Agent to perfect or otherwise protect its security interest in
such Collateral, is promptly delivered to the Administrative Agent, duly
endorsed in a manner satisfactory to the Administrative Agent and (ii) ensure
that any Collateral consisting of Tangible Chattel Paper is marked with a legend
acceptable to

 

5



--------------------------------------------------------------------------------

the Administrative Agent indicating the Administrative Agent’s security interest
in such Tangible Chattel Paper.

(c) Change in Structure, Location or Type. Not, without providing ten days prior
written notice to the Administrative Agent (i) change its name or state of
formation or (ii) be party to a merger, consolidation or other change in
structure except as permitted by the Credit Agreement.

(d) Perfection of Security Interest. Execute and deliver to the Administrative
Agent such agreements, assignments or instruments and do all such other things
as the Administrative Agent may reasonably deem necessary, appropriate or
convenient (i) to assure to the Administrative Agent the effectiveness,
perfection and priority of its security interests in the Collateral hereunder,
including (A) such instruments as the Administrative Agent may from time to time
reasonably request in order to perfect and maintain the security interests
granted hereunder in accordance with the UCC, (B) with regard to Copyrights, a
Notice of Grant of Security Interest in Copyrights for filing with the United
States Copyright Office in the form of Exhibit 5(d)(i) attached hereto, (C) with
regard to Patents, a Notice of Grant of Security Interest in Patents for filing
with the United States Patent and Trademark Office in the form of Exhibit
5(d)(ii) attached hereto and (D) with regard to Trademarks registered with the
United States Patent and Trademark Office and all applications for Trademarks
filed with the United States Patent and Trademark Office, a Notice of Grant of
Security Interest in Trademarks for filing with the United States Patent and
Trademark Office in the form of Exhibit 5(d)(iii) attached hereto, (ii) to
consummate the transactions contemplated hereby and (iii) to otherwise protect
and assure the Administrative Agent of its rights and interests hereunder. To
that end, each Grantor authorizes the Administrative Agent to file one or more
financing statements (with collateral descriptions broader, including without
limitation “all assets” and/or “all assets of the debtor, whether now owned or
existing or owned, acquired or arising hereafter” and/or “all personal property”
collateral descriptions, and/or less specific than the description of the
Collateral contained herein) disclosing the Administrative Agent’s security
interest in any or all of the Collateral of such Grantor without such Grantor’s
signature thereon, and further each Grantor also hereby irrevocably makes,
constitutes and appoints the Administrative Agent, its nominee or any other
Person whom the Administrative Agent may designate, as such Grantor’s
attorney-in-fact with full power and for the limited purpose to sign in the name
of such Grantor any such financing statements (including renewal statements),
amendments and supplements, notices or any similar documents that in the
Administrative Agent’s reasonable discretion would be necessary, appropriate or
convenient in order to perfect and maintain perfection of the security interests
granted hereunder, such power, being coupled with an interest, being and
remaining irrevocable so long as the Secured Obligations remain unpaid (other
than contingent indemnification obligations for which no claim has been made)
and until the commitments relating thereto shall have been terminated. Each
Grantor hereby agrees that a carbon, photographic or other reproduction of any
such financing statement is sufficient for filing as a financing statement by
the Administrative Agent without notice thereof to such Grantor wherever the
Administrative Agent may in its sole discretion desire to file the same. In the
event for any reason the law of any jurisdiction other than New York becomes or
is applicable to the Collateral of any Grantor or any part thereof, or to any of
the Secured Obligations, such Grantor agrees to execute and deliver all such
instruments and to do all such other things as the Administrative Agent
reasonably deems necessary, appropriate or convenient to preserve, protect and
enforce the security interests of the Administrative Agent under the law of such
other jurisdiction (and, if a Grantor shall fail to do so promptly upon the
request of the Administrative Agent, then the Administrative Agent may execute
any and all such requested documents on behalf of such Grantor pursuant to the
power of attorney granted hereinabove). If any Collateral with a value in excess
of $250,000 is in the possession or control of a Grantor’s agents and the
Administrative Agent so requests, such Grantor agrees to notify such agents in
writing of the Administrative Agent’s security interest therein and, upon the
Administrative Agent’s request, instruct them to hold all such Collateral for
the account of the Secured Parties, subject to the Administrative Agent’s
instructions.

 

6



--------------------------------------------------------------------------------

Each Grantor agrees to mark its books and records to reflect the security
interest of the Administrative Agent in the Collateral.

(e) Control. At any time that an Event of Default has occurred and is
continuing, execute and deliver (and cause to be executed and delivered) all
agreements, assignments, instruments or other documents as the Administrative
Agent shall reasonably request for the purpose of obtaining and maintaining
control within the meaning of the UCC with respect to any Collateral consisting
of Deposit Accounts, Investment Property, Letter-of-Credit Rights and Electronic
Chattel Paper.

(f) Collateral held by Warehouseman, Bailee, etc. If any Collateral, with a
value at any one location of more than $250,000, is at any time in the
possession or control of a warehouseman, bailee, agent or processor of such
Grantor and is expected to remain in possession and control of such third party
for more than thirty (30) consecutive days (other than co-location facilities
and data centers in the ordinary course of business and locations where
Collateral may be temporarily located for sales, testing or demonstration
purposes), (i) notify the Administrative Agent of such possession or control,
(ii) upon Administrative Agent’s written request, notify such Person of the
Administrative Agent’s security interest in such Collateral, (iii) upon
Administrative Agent’s written request, instruct such Person to hold all such
Collateral for the Administrative Agent’s account and subject to the
Administrative Agent’s instructions and (iv) use commercially reasonable efforts
to obtain an acknowledgment from such Person that it is holding such Collateral
for the benefit of the Administrative Agent.

(g) Treatment of Accounts. Not grant or extend the time for payment of any
Account, or compromise or settle any Account for less than the full amount
thereof, or release any Person or property, in whole or in part, from payment
thereof, or allow any credit or discount thereon, in each case other than as
normal and customary in the ordinary course of a Grantor’s business, as deemed
appropriate by such Grantor in its reasonable business judgment, or as required
by law.

(h) Covenants Relating to Copyrights.

(i) With respect to any Copyright owned by a Grantor that is included in the
Collateral that is a Material IP Right (A) not do any act or knowingly omit to
do any act whereby such Copyright may become invalidated; (B) not do any act, or
knowingly omit to do any act, whereby such Copyright is injected into the public
domain; (C) notify the Administrative Agent immediately if it knows that such
Copyright may become injected into the public domain or of any materially
adverse determination or development (including, without limitation, the
institution of, or any such determination or development in, any court or
tribunal in the United States or any other country) regarding a Grantor’s
ownership of any such Copyright or its validity of which such Grantor becomes
aware; (D) take all necessary steps as it shall deem appropriate under the
circumstances, to maintain and pursue each application (and to obtain the
relevant registration) of each such Copyright owned by a Grantor and to maintain
each registration of each such Copyright owned by a Grantor and included in the
Collateral for which such Grantor considers, in its reasonable business
judgment, registration is appropriate including, without limitation, filing of
applications for renewal where necessary; and (E) promptly notify the
Administrative Agent of any material infringement of any such Copyright of a
Grantor of which it becomes aware and take such actions as it shall reasonably
deem appropriate under the circumstances to protect such Copyright, including,
where appropriate, the bringing of suit for infringement, seeking injunctive
relief and seeking to recover any and all damages for such infringement.

 

7



--------------------------------------------------------------------------------

(ii) Not make any assignment or agreement in material conflict with the security
interest in the Copyrights of each Grantor hereunder (other than in connection
with a Permitted Lien or as otherwise provided in the Credit Agreement).

(i) Covenants Relating to Patents and Trademarks.

(i) With respect to any Trademark owned by a Grantor that is included in the
Collateral that is a Material IP Right (A) continue to use such Trademark in
order to maintain such Trademark in full force free from any claim of
abandonment for non-use, (B) maintain as in the past the quality of products and
services offered under such Trademark, (C) employ such Trademark with the
appropriate notice of registration, if applicable, (D) not adopt or use any mark
that is confusingly similar or a colorable imitation of such Trademark unless
the Administrative Agent, for the ratable benefit of the Secured Parties, shall
obtain a perfected security interest in such Trademark pursuant to this Security
Agreement, and (E) not (and not permit any licensee or sublicensee thereof to)
do any act or knowingly omit to do any act whereby any such Trademark owned by a
Grantor is invalidated.

(ii) With respect to any Patent owned by a Grantor that is included in the
Collateral that is a Material IP Right, not do any act, or omit to do any act,
whereby any such Patent owned by a Grantor is abandoned or dedicated.

(iii) Notify the Administrative Agent promptly if it knows that any application
or registration relating to any Patent or Trademark owned by a Grantor that is
included in the Collateral and is a Material IP Right of such Grantor may become
abandoned or dedicated, or of any materially adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office or any court or tribunal in any country) of which such Grantor
becomes aware regarding a Grantor’s ownership of any Patent or Trademark that is
a Material IP Right of such Grantor or its right to register the same or to keep
and maintain the same.

(iv) Whenever a Grantor, either by itself or through an agent, employee,
licensee or designee, shall file an application for the registration of any
Patent or Trademark with the United States Patent and Trademark Office or any
similar office or agency in any other country or any political subdivision
thereof, such Grantor shall report such filing to the Administrative Agent as
required by the Credit Agreement. Upon request of the Administrative Agent, a
Grantor shall execute and deliver any and all agreements, instruments, documents
and papers as the Administrative Agent may reasonably request to evidence the
security interest of the Administrative Agent and the Secured Parties in any
Patent or Trademark in the Collateral and the goodwill and general intangibles
of a Grantor relating thereto or represented thereby.

(v) With respect to each Patent and Trademark owned by a Grantor that is a
Material IP Right, take all reasonable and necessary steps as it shall deem
appropriate in the circumstances, including, without limitation, if applicable,
in any proceeding before the United States Patent and Trademark Office, or any
similar office or agency in any other country or any political subdivision
thereof, to maintain and pursue each application (and to obtain the relevant
registration) and to maintain each registration of each such Patent and
Trademark owned by a Grantor, including, without limitation, filing of
applications for renewal, affidavits of use and affidavits of incontestability.

 

8



--------------------------------------------------------------------------------

(vi) Promptly notify the Administrative Agent after it learns that any Patent or
Trademark included in the Collateral that is a Material IP Right is infringed,
misappropriated or diluted by a third party in any material respect and take
such actions as it shall reasonably deem appropriate under the circumstances to
protect such Patent or Trademark.

(vii) Not make any assignment or agreement in material conflict with the
security interest in the Patents or Trademarks of each Grantor hereunder (other
than in connection with a Permitted Lien or as otherwise provided in the Credit
Agreement).

(j) Insurance. Insure, repair and replace the Collateral of such Grantor as set
forth in the Credit Agreement. All insurance proceeds with respect to the
Collateral shall be subject to the security interest of the Administrative Agent
hereunder.

(k) Commercial Tort Claims.

(i) Promptly notify the Administrative Agent in writing of the initiation of any
Commercial Tort Claim in which damages are sought in excess of $100,000 before
any Governmental Authority by or in favor of such Grantor.

(ii) Execute and deliver such statements, documents and notices and do and cause
to be done all such things as the Administrative Agent may reasonably deem
necessary, appropriate or convenient, or as are required by law, to create,
perfect and maintain the Administrative Agent’s security interest in any such
Commercial Tort Claim.

6. Advances by Administrative Agent. On failure of any Grantor to perform any of
the covenants and agreements contained herein which constitutes an Event of
Default and while such Event of Default continues, the Administrative Agent may,
at its sole option and in its sole discretion, upon notice to the Grantors,
perform the same and in so doing may expend such sums as the Administrative
Agent may reasonably deem advisable in the performance thereof, including,
without limitation, the payment of any insurance premiums, the payment of any
taxes, a payment to obtain a release of a Lien (other than a Permitted Lien),
expenditures made in defending against any adverse claim and all other
expenditures that the Administrative Agent may make for the protection of the
security hereof or that may be compelled to make by operation of Law. All such
sums and amounts so expended shall be repayable by the Grantors on a joint and
several basis (subject to Section 24 hereof) promptly upon timely notice thereof
and demand therefor, with accompanying detail for such sums and amounts, shall
constitute additional Secured Obligations and, subject to the terms of the
Credit Agreement, shall bear interest from the date said amounts are expended at
the Default Rate. No such performance of any covenant or agreement by the
Administrative Agent on behalf of any Grantor, and no such advance or
expenditure therefor, shall relieve the Grantors of any default under the terms
of this Security Agreement, the other Loan Documents or any other documents
relating to the Secured Obligations. The Administrative Agent may make any
payment hereby authorized in accordance with any bill, statement or estimate
procured from the appropriate public office or holder of the claim to be
discharged, without inquiry into the accuracy of such bill, statement or
estimate or into the validity of any tax assessment, sale, forfeiture, tax lien,
title or claim except to the extent such payment is being contested in good
faith by a Grantor in appropriate proceedings and against which adequate
reserves are being maintained in accordance with GAAP.

7. Remedies.

(a) General Remedies. Upon the occurrence of an Event of Default and during the
continuation thereof, the Administrative Agent shall have, in addition to the
rights and remedies provided herein, in the Loan Documents, in any other
documents relating to the Secured Obligations, or by law (including, without
limitation, levy of attachment and garnishment), the rights and remedies of a
secured party under the Uniform

 

9



--------------------------------------------------------------------------------

Commercial Code of the jurisdiction applicable to the affected Collateral and,
further, the Administrative Agent may, with or without judicial process or the
aid and assistance of others to the extent permitted by applicable law and
subject to the rights of any lessor of a Grantor, if applicable (i) enter on any
premises on which any of the Collateral may be located and, without resistance
or interference by the Grantors, take possession of the Collateral, (ii) dispose
of any Collateral on any such premises, (iii) require the Grantors to assemble
and make available to the Administrative Agent at the expense of the Grantors
any Collateral at any place and time designated by the Administrative Agent that
is reasonably convenient to both parties, (iv) remove any Collateral from any
such premises for the purpose of effecting sale or other disposition thereof,
and/or (v) without demand and without advertisement, notice, hearing or process
of law, all of which each of the Grantors hereby waives to the fullest extent
permitted by law, at any place and time or times, sell and deliver any or all
Collateral held by or for it at public or private sale, by one or more
contracts, in one or more parcels, for cash, upon credit or otherwise, at such
prices and upon such terms as the Administrative Agent deems advisable, in its
sole discretion (subject to any and all mandatory legal requirements). Each of
the Grantors acknowledges that any private sale referenced above may be at
prices and on terms less favorable to the seller than the prices and terms that
might have been obtained at a public sale and agrees that such private sale
shall be deemed to have been made in a commercially reasonable manner. The
Administrative Agent’s disclaimer of warranties relating to the Collateral shall
not be considered to adversely affect the commercial reasonableness of any sale.
In addition to all other sums due the Administrative Agent and the Secured
Parties with respect to the Secured Obligations, the Grantors shall pay the
Administrative Agent and each of the Secured Parties all reasonable documented
out-of-pocket costs and expenses incurred by the Administrative Agent or any
such Secured Party, in enforcing its remedies hereunder including, but not
limited to, reasonable attorneys’ fees and court costs, in obtaining or
liquidating the Collateral, in enforcing payment of the Secured Obligations, or
in the prosecution or defense of any action or proceeding by or against the
Administrative Agent or the Secured Parties or the Grantors concerning any
matter arising out of or connected with this Security Agreement, any Collateral
or the Secured Obligations, including, without limitation, any of the foregoing
arising in, arising under or related to a case under the Debtor Relief Laws. To
the extent the rights of notice cannot be legally waived hereunder, each Grantor
agrees that any requirement of reasonable notice shall be met if such notice is
personally served on or mailed, postage prepaid, to the Borrower in accordance
with the notice provisions of Section 11.02 of the Credit Agreement at least ten
Business Days before the time of sale or other event giving rise to the
requirement of such notice. The Administrative Agent shall not be obligated to
make any sale or other disposition of the Collateral regardless of notice having
been given. To the extent permitted by law, any Secured Party may be a purchaser
at any such sale. To the extent permitted by applicable law, each of the
Grantors hereby waives all of its rights of redemption with respect to any such
sale. Subject to the provisions of applicable law, the Administrative Agent and
the Secured Parties may postpone or cause the postponement of the sale of all or
any portion of the Collateral by announcement at the time and place of such
sale, and such sale may, without further notice, to the extent permitted by law,
be made at the time and place to which the sale was postponed, or the
Administrative Agent may further postpone such sale by announcement made at such
time and place.

(b) Remedies relating to Accounts. Upon the occurrence of an Event of Default
and during the continuation thereof, whether or not the Administrative Agent has
exercised any or all of its rights and remedies hereunder, (i) each Grantor will
promptly upon request of the Administrative Agent instruct all account debtors
to remit all payments in respect of Accounts to a mailing location selected by
the Administrative Agent and (ii) the Administrative Agent shall have the right
to enforce any Grantor’s rights against its customers and account debtors, and
the Administrative Agent or its designee may notify (or require any Grantor to
notify) any Grantor’s customers and account debtors that the Accounts of such
Grantor have been assigned to the Administrative Agent or of the Administrative
Agent’s security interest therein, and may (either in its own name or in the
name of a Grantor or both) demand, collect (including without limitation by way
of a lockbox arrangement), receive, take receipt for, sell, sue for, compound,
settle, compromise and give acquittance for any and all amounts due or to become
due on any Account, and, in the Administrative Agent’s discretion, file any
claim or take any other action or proceeding to protect and realize upon the
security interest of the Secured Parties in the Accounts. The Administrative
Agent and the Secured

 

10



--------------------------------------------------------------------------------

Parties shall have no liability or responsibility to any Grantor for acceptance
of a check, draft or other order for payment of money bearing the legend
“payment in full” or words of similar import or any other restrictive legend or
endorsement or be responsible for determining the correctness of any remittance.
Each Grantor hereby agrees to indemnify the Administrative Agent and the Secured
Parties from and against all liabilities, damages, losses, actions, claims,
judgments, costs, expenses, charges and reasonable attorneys’ fees suffered or
incurred by the Administrative Agent or the Secured Parties (each, an
“Indemnified Party”) because of the maintenance of the foregoing arrangements
except as relating to or arising out of the gross negligence or willful
misconduct of an Indemnified Party or its officers, employees or agents. In the
case of any investigation, litigation or other proceeding, the foregoing
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by a Grantor, its directors, shareholders or creditors or
an Indemnified Party or any other Person or any other Indemnified Party is
otherwise a party thereto.

(c) Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuation thereof, the
Administrative Agent shall have the right, subject to the rights of any lessor
of a Grantor, if applicable, to enter and remain upon the various premises of
the Grantors without cost or charge to the Administrative Agent, and use the
same, together with materials, supplies, books and records of the Grantors for
the purpose of collecting and liquidating the Collateral, or for preparing for
sale and conducting the sale of the Collateral, whether by foreclosure, auction
or otherwise. In addition, the Administrative Agent may remove Collateral, or
any part thereof, from such premises and/or any records with respect thereto, in
order to effectively collect or liquidate such Collateral.

(d) Nonexclusive Nature of Remedies. Failure by the Administrative Agent or the
Secured Parties to exercise any right, remedy or option under this Security
Agreement, any other Loan Document, any other documents relating to the Secured
Obligations, or as provided by law, or any delay by the Administrative Agent or
the Secured Parties in exercising the same, shall not operate as a waiver of any
such right, remedy or option. No waiver hereunder shall be effective unless it
is in writing, signed by the party against whom such waiver is sought to be
enforced and then only to the extent specifically stated, which in the case of
the Administrative Agent or the Secured Parties shall only be granted as
provided herein. To the extent permitted by law, neither the Administrative
Agent, the Secured Parties, nor any party acting as attorney for the
Administrative Agent or the Secured Parties, shall be liable hereunder for any
acts or omissions or for any error of judgment or mistake of fact or law other
than their gross negligence or willful misconduct hereunder. The rights and
remedies of the Administrative Agent and the Secured Parties under this Security
Agreement shall be cumulative and not exclusive of any other right or remedy
that the Administrative Agent or the Secured Parties may have.

(e) Retention of Collateral. To the extent permitted under applicable law, in
addition to the rights and remedies hereunder, upon the occurrence and during
the continuance of an Event of Default, the Administrative Agent may, after
providing the notices required by Sections 9-620 and 9-621 of the UCC or
otherwise complying with the requirements of applicable law of the relevant
jurisdiction, accept or retain all or any portion of the Collateral in
satisfaction of the Secured Obligations. Unless and until the Administrative
Agent shall have provided such notices, however, the Administrative Agent shall
not be deemed to have accepted or retained any Collateral in satisfaction of any
Secured Obligations for any reason.

(f) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the Secured Parties are legally entitled, the Grantors shall be jointly
and severally liable for the deficiency (subject to Section 24 hereof), together
with interest thereon at the Default Rate, together with the costs of collection
and reasonable attorneys’ fees. Any surplus remaining after the full payment and
satisfaction of the Secured Obligations shall be returned to the Grantors or to
whomsoever a court of competent jurisdiction shall determine to be entitled
thereto.

 

11



--------------------------------------------------------------------------------

8. Rights of the Administrative Agent.

(a) Power of Attorney. In addition to other powers of attorney contained herein,
each Grantor hereby designates and appoints the Administrative Agent, on behalf
of the Secured Parties, and each of its designees or agents, as attorney-in-fact
of such Grantor, irrevocably and with power of substitution, with authority to
take any or all of the following actions upon the occurrence and during the
continuation of an Event of Default:

(i) to demand, collect, settle, compromise and adjust, and give discharges and
releases concerning the Collateral, all as the Administrative Agent may
reasonably deem appropriate;

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any of the Collateral and enforcing any other right in respect
thereof;

(iii) to defend, settle or compromise any action, suit or proceeding brought in
connection with the Collateral and, in connection therewith, give such discharge
or release as the Administrative Agent may reasonably deem appropriate;

(iv) to receive, open and dispose of mail addressed to a Grantor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral on behalf of and in the name
of such Grantor, or securing, or relating to such Collateral;

(v) to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Collateral;

(vi) to direct any parties liable for any payment in connection with any of the
Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;

(vii) to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral;

(viii) to sell, assign, transfer, make any agreement in respect of, or otherwise
deal with or exercise rights in respect of, any Collateral or the goods or
services that have given rise thereto, as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes;

(ix) to adjust and settle claims under any insurance policy relating thereto;

(x) to execute and deliver all assignments, conveyances, statements, financing
statements, renewal financing statements, security and pledge agreements,
affidavits, notices and other agreements, instruments and documents that the
Administrative Agent may reasonably deem appropriate in order to perfect and
maintain the security interests and liens granted in this Security Agreement and
in order to fully consummate all of the transactions contemplated therein;

(xi) to institute any foreclosure proceedings that the Administrative Agent may
reasonably deem appropriate; and

(xii) to do and perform all such other acts and things as the Administrative
Agent may reasonably deem appropriate or convenient in connection with the
Collateral.

 

12



--------------------------------------------------------------------------------

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations shall remain
outstanding (other than contingent indemnification obligations that pursuant to
the express terms of the Loan Documents survive termination of the Loan
Documents) and until all of the commitments relating thereto shall have been
terminated. The Administrative Agent shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Administrative Agent in this Security
Agreement, and shall not be liable for any failure to do so or any delay in
doing so. The Administrative Agent shall not be liable for any act or omission
or for any error of judgment or any mistake of fact or law in its individual
capacity or its capacity as attorney-in-fact except acts or omissions resulting
from its gross negligence or willful misconduct. This power of attorney is
conferred on the Administrative Agent solely to protect, preserve and realize
upon its security interest in the Collateral.

(b) The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Administrative Agent hereunder and to account for all proceeds thereof, the
Administrative Agent shall have no duty or liability to preserve rights
pertaining thereto, it being understood and agreed that the Grantors shall be
responsible for preservation of all rights in the Collateral, and the
Administrative Agent shall be relieved of all responsibility for the Collateral
upon surrendering it or tendering the surrender of it to the Grantors. The
Administrative Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if such Collateral
is accorded treatment substantially equal to that which the Administrative Agent
accords its own property, which shall be no less than the treatment employed by
a reasonable and prudent agent in the industry, it being understood that the
Administrative Agent shall not have responsibility for taking any necessary
steps to preserve rights against any parties with respect to any of the
Collateral. In the event of a public or private sale of Collateral pursuant to
Section 7 hereof, the Administrative Agent shall have no obligation to clean,
repair or otherwise prepare the Collateral for sale.

9. Rights of Required Lenders. All rights of the Administrative Agent hereunder,
if not exercised by the Administrative Agent, may be exercised by the Required
Lenders.

10. Application of Proceeds. Upon the occurrence and during the continuation of
an Event of Default and in accordance with Section 9.03 of the Credit Agreement,
any payments in respect of the Secured Obligations and any proceeds of the
Collateral, when received by the Administrative Agent or any of the Secured
Parties in cash or its equivalent, will be applied in reduction of the Secured
Obligations in the order set forth in Section 9.03 of the Credit Agreement, and
each Grantor irrevocably waives the right to direct the application of such
payments and proceeds and acknowledges and agrees that the Administrative Agent
shall have the continuing and exclusive right to apply and reapply any and all
such payments and proceeds in the Administrative Agent’s sole discretion,
notwithstanding any entry to the contrary upon any of its books and records.

11. Continuing Agreement.

(a) This Security Agreement shall be a continuing agreement in every respect and
shall remain in full force and effect so long as any of the Secured Obligations
remains outstanding (other than contingent indemnification obligations that
pursuant to the express terms of the Loan Documents survive termination of the
Loan Documents) and until all of the commitments relating thereto have been
terminated. Upon payment or other satisfaction of all Secured Obligations (other
than contingent indemnification obligations that pursuant to the express terms
of the Loan Documents survive termination of the Loan Documents) and termination
of the commitments related thereto, this Security Agreement and the liens and
security interests of the Administrative Agent hereunder shall be automatically
terminated and the Administrative Agent shall, upon the request and at the
expense of the Grantors, forthwith release all of its liens and security
interests hereunder and shall execute and deliver all UCC termination statements
and/or other documents reasonably requested by the Grantors evidencing such
termination and return to Grantors all Collateral in its

 

13



--------------------------------------------------------------------------------

possession. Notwithstanding the foregoing, all releases and indemnities provided
hereunder shall survive termination of this Security Agreement.

(b) This Security Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any Secured Party as a preference,
fraudulent conveyance or otherwise under any bankruptcy, insolvency or similar
law, all as though such payment had not been made; provided that in the event
payment of all or any part of the Secured Obligations is rescinded or must be
restored or returned, all reasonable and documented out-of-pocket costs and
expenses (including, without limitation, reasonable attorneys’ fees and
disbursements) incurred by the Administrative Agent or any Secured Party in
defending and enforcing such reinstatement shall be deemed to be included as a
part of the Secured Obligations.

12. Amendments and Waivers. This Security Agreement and the provisions hereof
may not be amended, waived, modified, changed, discharged or terminated except
as set forth in Section 11.01 of the Credit Agreement.

13. Successors in Interest. This Security Agreement shall create a continuing
security interest in the Collateral and shall be binding upon each Grantor, its
successors and assigns, and shall inure, together with the rights and remedies
of the Administrative Agent and the Secured Parties hereunder, to the benefit of
the Administrative Agent and the Secured Parties and their successors and
permitted assigns; provided, however, none of the Grantors may assign its rights
or delegate its duties hereunder without the prior written consent of the
requisite Lenders under the Credit Agreement. To the fullest extent permitted by
law, each Grantor hereby releases the Administrative Agent and each Secured
Party, their respective successors and assigns and their respective officers,
attorneys, employees and agents, from any liability for any act or omission or
any error of judgment or mistake of fact or of law relating to this Security
Agreement or the Collateral, except for any liability arising from the gross
negligence or willful misconduct of the Administrative Agent or such holder, or
their respective officers, attorneys, employees or agents.

14. Notices. All notices required or permitted to be given under this Security
Agreement shall be given as provided in Section 11.02 of the Credit Agreement.

15. Counterparts. This Security Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Security Agreement to produce or
account for more than one such counterpart.

16. Headings. The headings of the sections and subsections hereof are provided
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Security Agreement.

17. Governing Law; Submission to Jurisdiction; Venue.

(a) THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH SECURED PARTY SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS SECURITY AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK, NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT
OF SUCH STATE, AND BY EXECUTION AND

 

14



--------------------------------------------------------------------------------

DELIVERY OF THIS SECURITY AGREEMENT, EACH GRANTOR AND THE ADMINISTRATIVE AGENT,
ON BEHALF OF ITSELF AND EACH SECURED PARTY, CONSENTS, FOR ITSELF AND IN RESPECT
OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH GRANTOR
AND THE ADMINISTRATIVE AGENT, ON BEHALF OF ITSELF AND EACH SECURED PARTY,
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR OTHER DOCUMENT RELATED
THERETO. EACH GRANTOR AND THE ADMINISTRATIVE AGENT, ON BEHALF OF ITSELF AND EACH
SECURED PARTY, WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH
STATE.

18. Waiver of Right to Trial by Jury.

EACH PARTY TO THIS SECURITY AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL
BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS SECURITY AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT.

19. Severability. If any provision of this Security Agreement is determined to
be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

20. Entirety. This Security Agreement, the other Loan Documents and the other
documents relating to the Secured Obligations represent the entire agreement of
the parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.

21. Survival. All representations and warranties of the Grantors hereunder shall
survive the execution and delivery of this Security Agreement, the other Loan
Documents and the other documents relating to the Secured Obligations, the
delivery of the Notes and the extension of credit thereunder or in connection
therewith. Such representations and warranties shall cease to be of any force or
effect when and as provided in Section 11.11 of the Credit Agreement.

22. Other Security. To the extent that any of the Secured Obligations are now or
hereafter secured by property other than the Collateral (including, without
limitation, real property and securities owned by a Grantor), or by a guarantee,
endorsement or property of any other Person, then to the extent permitted by
applicable law the Administrative Agent shall have the right to proceed against
such other property, guarantee or endorsement upon the occurrence and during the
continuation of any Event of Default, and the Administrative Agent shall have
the right, in its sole discretion, to determine which rights, security,

 

15



--------------------------------------------------------------------------------

liens, security interests or remedies the Administrative Agent shall at any time
pursue, relinquish, subordinate, modify or take with respect thereto, without in
any way modifying or affecting any of them or the Secured Obligations or any of
the rights of the Administrative Agent or the Secured Parties under this
Security Agreement, under any of the other Loan Documents or under any other
document relating to the Secured Obligations.

23. Joinder. At any time after the date of this Security Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Administrative Agent a Joinder Agreement. Immediately upon such execution and
delivery of such Joinder Agreement (and without any further action), each such
additional Person will become a party to this Security Agreement as a “Grantor”
and have all of the rights and obligations of a Grantor hereunder and this
Security Agreement and the schedule hereto shall be deemed amended by such
Joinder Agreement.

24. Joint and Several Obligations of Grantors.

(a) Subject to subsection (c) of this Section 24, each of the Grantors is
accepting joint and several liability hereunder in consideration of the
financial accommodation to be provided by the Secured Parties, for the mutual
benefit, directly and indirectly, of each of the Grantors and in consideration
of the undertakings of each of the Grantors to accept joint and several
liability for the obligations of each of them.

(b) Subject to subsection (c) of this Section 24, each of the Grantors jointly
and severally hereby irrevocably and unconditionally accepts, not merely as a
surety but also as a co-debtor, joint and several liability with the other
Grantors with respect to the payment and performance of all of the Secured
Obligations arising under this Security Agreement, the other Loan Documents and
any other documents relating to the Secured Obligations, it being the intention
of the parties hereto that all the Secured Obligations shall be the joint and
several obligations of each of the Grantors without preferences or distinction
among them.

(c) Notwithstanding any provision to the contrary contained herein, in any other
of the Loan Documents or in any other documents relating to the Secured
Obligations, the obligations of each Grantor under the Credit Agreement, the
other Loan Documents and the other documents relating to the Secured Obligations
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provisions of any applicable state law.

[Signature Pages Follow]

 

16



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Security Agreement
to be duly executed and delivered as of the date first above written.

 

GRANTORS:

  THE ACTIVE NETWORK, INC.,   a Delaware corporation  

By:/s/ Matthew Landa

  Name:   Matthew Landa   Title:   President  

RTP, LLC,

a Colorado limited liability company

 

By:/s/ Matthew Landa

  Name:   Matthew Landa   Title:   Chief Executive Officer and President



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written.

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By: /s/ Ken Puro

Name: Ken Puro

Title: Vice President



--------------------------------------------------------------------------------

SCHEDULE 2(d)

COMMERCIAL TORT CLAIMS

 

1. On or about August 26, 2009, The Active Network, Inc., as successor in
interest to Thriva, LLC (in such capacity, “Active”), filed a complaint against
United States Military Cadet Command, Inc. d/b/a Cedar Bridge Military Academy
and Steven T. Baryla (collectively, the “Defendants”), in the Superior Court of
New Jersey Chancery Division: Ocean County (the “Court”). The Court Docket No.
is C-203-09. The complaint alleged, among other things, fraudulent conveyance,
fraud, negligent misrepresentation and breach of contract. Active requested,
among other things, temporary restraints against the transfer or dissipation of
assets of the Defendants and the turnover thereof, a Writ of Attachment against
certain bank accounts and certain bail monies, compensatory damages in the
amount of $278,354.17, interest and attorneys’ fees. An Order For Summary
Judgment in the amount of $216,551.63 was entered by the Court on March 19,
2010, but to date Active has not been able to locate any recoverable assets and
the Defendant Steven T. Baryla was believed to have been sentenced to six years
in prison following a criminal pornography related action brought against him at
about the same time Active’s case was filed

 

2. Active Network v Leagueathletics.com LLC US District Court for the Southern
District of California Case No. 11-CV-2543-MMA-RBB filed on or about November 1,
2011, wherein Active is seeking damages for alleged patent infringement by the
Defendant.

 

3. Active Network v Sports Logic, Inc., US District Court for the Southern
District of California Case No. 3:11-CV-01223-LAB-NLS filed on or about June 6,
2011, wherein Active is seeking damages for alleged patent infringement by the
Defendant.



--------------------------------------------------------------------------------

EXHIBIT 5(d)(i)

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

COPYRIGHTS

United States Copyright Office

Ladies and Gentlemen:

Please be advised that pursuant to the Security Agreement dated as of
December 16, 2011 (as the same may be amended, modified, restated or
supplemented from time to time, the “Security Agreement”) by and among the
Grantors from time to time party thereto (each an “Grantor” and collectively,
the “Grantors”) and Bank of America, N.A., as Administrative Agent (the
“Administrative Agent”) for the Secured Parties referenced therein, the
undersigned Grantor has granted a continuing security interest in and continuing
lien upon, the copyrights and copyright applications shown on Schedule 1
attached hereto to the Administrative Agent for the ratable benefit of the
Secured Parties.

The undersigned Grantor and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the
copyrights, copyright licenses and copyright applications set forth on Schedule
1 attached hereto (i) may only be terminated in accordance with the terms of the
Security Agreement and (ii) is not to be construed as an assignment of any
copyright, copyright license or copyright application.

 

Very truly yours,

 

[Grantor]

By:    

Name:

Title:

Acknowledged and Accepted:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:    

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT 5(d)(ii)

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

PATENTS

United States Patent and Trademark Office

Ladies and Gentlemen:

Please be advised that pursuant to the Security Agreement dated as of
December 16, 2011 (as the same may be amended, modified, restated or
supplemented from time to time, the “Security Agreement”) by and among the
Grantors from time to time party thereto (each an “Grantor” and collectively,
the “Grantors”) and Bank of America, N.A., as Administrative Agent (the
“Administrative Agent”) for the Secured Parties referenced therein, the
undersigned Grantor has granted a continuing security interest in and continuing
lien upon, the patents and patent applications set forth on Schedule 1 attached
hereto to the Administrative Agent for the ratable benefit of the Secured
Parties.

The undersigned Grantor and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the patents,
patent licenses and patent applications set forth on Schedule 1 attached hereto
(i) may only be terminated in accordance with the terms of the Security
Agreement and (ii) is not to be construed as an assignment of any patent, patent
license or patent application.

 

Very truly yours,

 

[Grantor]

By:    

Name:

Title:

Acknowledged and Accepted:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:    

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT 5(d)(iii)

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

TRADEMARKS

United States Patent and Trademark Office

Ladies and Gentlemen:

Please be advised that pursuant to the Security Agreement dated as of
December 16, 2011 (as the same may be amended, modified, restated or
supplemented from time to time, the “Security Agreement”) by and among the
Grantors from time to time party thereto (each an “Grantor” and collectively,
the “Grantors”) and Bank of America, N.A., as Administrative Agent (the
“Administrative Agent”) for the Secured Parties referenced therein, the
undersigned Grantor has granted a continuing security interest in and continuing
lien upon, the trademarks and trademark applications set forth on Schedule 1
attached hereto to the Administrative Agent for the ratable benefit of the
Secured Parties.

The undersigned Grantor and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the
trademarks, trademark licenses and trademark applications set forth on Schedule
1 attached hereto (i) may only be terminated in accordance with the terms of the
Security Agreement and (ii) is not to be construed as an assignment of any
trademark, trademark license or trademark application.

 

Very truly yours,

 

[Grantor]

By:    

Name:

Title:

Acknowledged and Accepted:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:    

Name:

Title: